Counsel, who was engaged in two causes that were near the foot of the calendar, moved to correct the calendar by-having such causes placed about the middle of the calendar, where they should have been inserted according to the dates of the issues in them with reference to the dates of the issues in the other causes. But Justice Balcom decided that Thursday was too late to make a motion to correct the calendar at a circuit, and that such motions must be made on Monday, the day of opening the circuit. He said such had always been the practice, as he understood it, and that it was just to hold parties to this practice, for it is to be presumed that parties make arrangements on the first day of the circuit for trying their causes in the order they then stand on the calendar, after all proper corrections are then made, and that it would be unjust to parties who have been compelled to look after their causes, and have them reserved or postponed, or to be ready with witnesses for their trial, to permit causes below them to be placed above them on a late day in the circuit, when perhaps such a change of the calendar would have the effect to postpone causes placed below others by the change, to another circuit for trial. He concluded, for these reasons to adhere to the rule that requires counsel to make motions to correct the calendar on the first day of the circuit, and denied the motion to correct the calendar on Thursday of this circuit.